IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: TAX CLAIM BUREAU OF LEHIGH : No. 108 MAL 2015
COUNTY 2012 JUDICIAL TAX SALE     :
                                  :
                                  : Petition for Allowance of Appeal from the
PETITION OF: SEUNG HEE LEE        : Order of the Commonwealth Court


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.